F IL E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                          August 23, 2006
                             FO R T H E T E N T H C IR C U IT
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court

    SH A RO N SH ER MA N ,

                Plaintiff-Appellant,

    v.                                                     No. 05-7120
                                                     (D.C. No. CIV-04-373-P)
    JO A NN E B. BA RN HA RT,                              (E.D. Okla.)
    Commissioner of the Social Security
    Administration,

                Defendant-Appellee.



                             O R D E R A N D JU D G M E N T *


Before H E N R Y , B R ISC O E , and M U R PH Y , Circuit Judges.




         Plaintiff Sharon Sherman appeals the district court’s affirmance of the

defendant Social Security Commissioner’s denial of supplemental security income

(SSI) benefits. She argues that (1) the ALJ’s residual functional capacity (RFC)




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
assessment failed to include all of her mental limitations and (2) the ALJ

improperly assessed her credibility. W e exercise jurisdiction under 28 U.S.C.

§ 1291 and 42 U.S.C. § 405(g), and we affirm.

      M s. Sherman sought SSI benefits as of June 4, 2002, alleging disability due

to low blood pressure, low back pain, arthritis in her feet, a mood disorder, and a

personality disorder. The claim was denied initially and on reconsideration.

After holding an evidentiary hearing, the administrative law judge (ALJ) found

that M s. Sherman’s affective mood disorder and history of alcohol and drug abuse

were severe impairments. The ALJ denied SSI benefits at steps four and five of

the sequential evaluation process, see Fischer-Ross v. Barnhart, 431 F.3d 729,

731 (10th Cir. 2005) (describing five steps), after finding that M s. Sherman had

the physical RFC to perform work at all exertional levels, restricted by her mental

RFC to understand, remember and carry out only concrete, simple instructions;

her inability to have contact with the general public; and her limited ability to

have contact with supervisors or co-workers. Given her mental RFC limitations,

the A LJ determined that M s. Sherman could perform her past work as a hemmer,

as w ell as a number of other jobs in the national economy, including housekeeper,

partition assembler, and bagger jobs. The A ppeals Council denied M s. Sherman’s

request for review, making the ALJ’s decision the final decision of the

Commissioner. See D oyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). On



                                          -2-
judicial review, the district court adopted the magistrate judge’s recommendation

and affirmed the denial of benefits. M s. Sherman appeals.

      Like the district court, we review the ALJ’s decision only to determine

whether the correct legal standards were applied and whether the ALJ’s factual

findings were supported by substantial evidence. Id. at 760.

      Substantial evidence is such relevant evidence as a reasonable mind
      might accept as adequate to support a conclusion. W e consider
      whether the ALJ followed the specific rules of law that must be
      follow ed in weighing particular types of evidence in disability cases,
      but we will not reweigh the evidence or substitute our judgment for
      the Commissioner’s.

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005) (quotations and

citations omitted).

I. RFC Assessment/Proper Weighing of Treating Physician’s Opinion

      M s. Sherman first argues that the ALJ failed to include in the RFC

assessment all of her mental limitations noted by her treating physician,

Dr. W illiams, and, thereby, failed to properly weigh Dr. W illiams’ opinion.

A treating physician’s opinion is entitled to controlling weight if it is

“well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and if it is “consistent with other substantial evidence in the record.”

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quotation omitted).

      Dr. W illiams’ opinion was not well-supported by his treatment notes.

Dr. W illiams expressed his opinion in a M edical Source Statement form assessing

                                          -3-
M s. Sherman’s mental RFC and indicated that she was markedly limited in most

areas of functioning. This assessment form is a check-the-boxes form, and

D r. W illiams provided no w ritten explanation for the limitations he assessed. H e

prepared the form after the dates of his very brief and superficial treatment notes.

These notes suggest that M s. Sherman’s mental health improved after she began

taking medication, and she was coherent and logical, had no gross cognitive

defects, and was not psychotic. The M edical Source Statement form, “standing

alone, unaccompanied by thorough written reports or persuasive testimony, [is]

not substantial evidence” that M s. Sherman is unable to work. Frey v. Bowen,

816 F.2d 508, 515 (10th Cir. 1987). The ALJ therefore appropriately declined to

give the opinion reflected by the form “any significant weight” because it was

“not supported by [Dr. W illiams’] medical records.” Aplt. App., tab 4 at 22; see

also Castellano v. Sec’y of Health & H um an Servs., 26 F.3d 1027, 1029 (10th Cir.

1994) (deciding ALJ may reject treating physician’s opinion when physician’s

office notes did not support opinion that claimant was disabled).

      In addition, the ALJ correctly noted that Dr. W illiams’ opinion was not

supported by the other mental health medical evidence in the record. That

evidence–Dr. Crittenden’s thorough report discussing his in-depth consulting




                                         -4-
psychological examination, 1 which included testing, and Dr. Goodrich’s

assessment of the medical records–indicated that M s. Sherman was not disabled.

Because Dr. W illiams’ opinion was not well-supported and was not consistent

with the other medical evidence, we conclude the ALJ correctly did not give

Dr. W illiams’ opinion controlling weight.

      Because Dr. W illiams’ opinion was not entitled to controlling weight, the

ALJ w as required to weigh his opinion based on the following factors:

      (1) the length of the treatment relationship and the frequency of
      examination; (2) the nature and extent of the treatment relationship,
      including the treatment provided and the kind of examination or
      testing performed; (3) the degree to which the physician’s opinion is
      supported by relevant evidence; (4) consistency between the opinion
      and the record as a whole; (5) whether or not the physician is a
      specialist in the area upon which an opinion is rendered; and
      (6) other factors brought to the A LJ’s attention which tend to support
      or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003) (quotation

omitted). As the magistrate judge recognized, the ALJ addressed the third and

fourth factors when implicitly deciding that Dr. W illiams’ opinion was not

entitled to controlling weight. The ALJ also discussed the first, second, and sixth




1
       Dr. W illiams’ treatment notes contain little detail, do not suggest that he
performed any tests, set forth no history, amount to only five pages of the
administrative record, and contain a lot of blank spaces on those five pages. Aplt.
App., tab 4 at 126, 127, 192, 193, 194. In comparison, Dr. Crittenden’s report is
a five-and-a-half page single-spaced narrative, containing much detail and
describing the tests he conducted. Id. at 129-34.

                                        -5-
factors when discussing M s. Sherman’s five visits with Dr. W illiams. The ALJ

therefore considered all of the Watkins factors but the fifth one. Under the facts

presented here, Dr. W illiams’ specialty was not relevant to the ALJ’s weighing

analysis. 2

       Overall, the ALJ gave good reasons for not giving significant weight to

Dr. W illiams’ opinion and agreeing only with his opinion that M s. Sherman could

understand, remember, and carry out simple instructions; could have no contact

with the general public; and could have limited contact with supervisors and

co-w orkers. See H am lin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004)

(requiring ALJ to give good reasons for weight given to treating physician’s

opinion). Accordingly, we conclude that the ALJ properly assessed

M s. Sherman’s RFC.

II. Credibility

       M s. Sherman argues that the ALJ did not properly evaluate her credibility.

“Credibility determinations are peculiarly the province of the finder of fact, and

we will not upset such determinations when supported by substantial evidence.”

M cGoffin v. Barnhart, 288 F.3d 1248, 1254 (10th Cir. 2002) (quotation omitted).

W e, however, may review to ensure that the ALJ’s factual findings underlying the




2
      At the ALJ’s hearing, M s. Sherman’s counsel was uncertain whether
Dr. W illiams was a board-certified psychiatrist. A plt. A pp., tab 4 at 244.

                                         -6-
credibility determination are “closely and affirmatively linked to substantial

evidence and not just a conclusion in the guise of findings.” Hackett, 395 F.3d

at 1173 (quotation omitted).

      The ALJ determined that M s. Sherman’s mental health problems could be

expected to produce limitations in her ability to perform basic work activities, but

not to the extent she alleged in her subjective complaints. Specifically, the ALJ

noted that M s. Sherman had not been hospitalized since her alleged disability

onset date, no treating or examining physician or mental health professional has

stated that she is disabled or has imposed any limitations on her ability to work,

the medication she takes muzzles the voices she hears, Dr. Crittenden’s and

Dr. Goodrich’s assessments do not support her subject complaints, and she

admitted during her testimony that she can take care of her personal needs, fix her

meals, do her laundry, keep her apartment clean, visit with a neighbor, take care

of dogs, read, attend church, tend to three small flower gardens near her

apartment, and shop for groceries. After setting forth this specific evidence, the

ALJ concluded that M s. Sherman’s “allegations about the severity of her

impairments are . . . credible only to the extent that they are supported by the

objective medical reports from her treating and examining physicians/mental

health professionals.” Aplt. App., tab 4 at 27. W e agree with the magistrate

judge that the ALJ’s specific findings were linked to the evidence. See Qualls v.



                                          -7-
Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000) (deciding ALJ’s credibility

assessment met legal standards w hen ALJ set forth specific evidence relied on in

evaluating credibility). A ccordingly, we defer to the ALJ’s credibility analysis.

      Because the ALJ’s denial of SSI benefits is supported by substantial

evidence in the administrative record and because the ALJ applied correct legal

standards, we AFFIRM the judgment of the district court.


                                                    Entered for the Court




                                                    M ary Beck Briscoe
                                                    Circuit Judge




                                         -8-